Miller, Judge.
In Dept. of Transp. v. Montgomery Tank Lines, 276 Ga. 105 (575 SE2d 487) (2003), the Supreme Court affirmed in part and vacated in part this Court’s decision in Dept. of Transp. v. Fed. Express Corp., 254 Ga. App. 149 (561 SE2d 470) (2002). While affirming our decision, the Supreme Court further held that we prematurely decided whether the alleged tortious activity of the State fell within an exception set forth in OCGA § 50-21-25. Accordingly, the judgment of this Court is vacated insofar as it decides that issue, and the judgment of the Supreme Court is made the judgment of this Court in that respect.

Judgment affirmed.


Andrews, P. J., and Eldridge, J., concur.